DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 03/04/2021.
Allowable Subject Matter
Claims 1 and 3-21 are allowed.
Reasons for Allowance
The search of the prior art does not disclose or reasonably suggest forming a device comprising  a conductive shield comprising a center region and a first channel, a dummy semiconductor structure disposed over the center region of the conductive shield, a coil being a continuous copper spiral surrounding the dummy semiconductor structure, and an integrated circuit die, wherein the coil being disposed between the integrated circuit die and the dummy semiconductor structure; an encapsulant surrounding the integrated circuit die, the coil, and the dummy semiconductor structure, and the coil comprising a through via extending through the encapsulant in combinations with other claim limitations as required by claim 1.
The search of the prior art does not disclose or reasonably suggest forming a device comprising  a conductive shield comprising a center region, a coil comprising conductive vias winding around a center of the coil, the center of the coil aligned with the center region of the conductive shield in a plan view, and an integrated circuit die comprising die connectors, wherein an encapsulant surrounding the integrated circuit die; top surfaces of the conductive vias, the  die connectors and the encapsulant are coplanar, and a redistribution structure on the top surfaces of the conductive vias, the die connectors, and the encapsulant in combinations with other claim limitations as required by claim 8.
The search of the prior art does not disclose or reasonably suggest forming a device comprising  a conductive shield comprising a center region, a coil comprising conductive segments that wind around a fixed center point, the fixed center point disposed over the center region of the conductive shield, and an integrated circuit die comprising die connectors, wherein an encapsulant surrounding the 
The dependent claims 3-7, 9-11, and 13-21 are allowable by virtue of the dependence upon the claims 1, 8, and 12. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891